PER CURIAM.
Convicted and sentenced by a military tribunal, appellant filed two petitions for writs of habeas corpus. Both petitions had to do with the same trial and conviction. The only difference between the two is that in the first petition appellant’s reliance was upon his claim that he was not able to obtain witnesses in his behalf, that he did not have his choice of a defense counsel, and that the trial judge advocate was unfair to him in misconstruing most of the evidence he sent to the judge advocate general. In the second petition, his main reliance was upon the claim that his conviction was obtained by a confession coerced by civil police authorities. The record discloses that appellant, though given full opportunity before the district judge to support his claims was unable to do so and that nothing was made to appear which in any manner invalidated the trial and the judgment of conviction.
The orders denying the writs are affirmed.